JONES, J.
1. Section 35 of Article II of the Ohio Constitution, as amended in 1923, conferred upon the Industrial Commission of Ohio full power and authority to hear and determine “whether or not an injury, disease or death resulted because of the failure of the employer to comply with any specific requirement for the protection of the lives, health or safety of employees, enacted by the general assembly or in the form of an order adopted by such board”; upon that question of fact the decision of the commission is final. That feature of the Ohio constitution does not violate the due process clause of the federal constitution. The Ohio constitution has not extended such finality of decision to questions of law arising in a proceeding where an additional award is imposed for the failure to comply with such specific requirement.
2. Section 871-38, General Code, does not confer upon this court jurisdiction to review the decision of the commission in respect to the imposition of the added award. All questions relating to such additional award, save that upon which the decision of the commission is final, may be heard and determined in a single suit wherein the employer, when sued under Section 1465-74, General Code, for the compensation fixed, may contest the basic legal questions necessary to be determined by the commission before making such additional award. (Pittsburgh Coal Co. v. Industrial Commission, 108 Ohio St., 185; Gatton v. Industrial Com., 93 Ohio St., 203; assig v. Industrial Com., 95 Ohio St., 232 and, DeWitt v. Attorney General, 108 Ohio St., 513, followed.)
Demurrer sustained.
Matthias, Day and Kinkade, JJ., concur., Robins on, J., concurs in proposition 1 of the syllabus, but not in proposition 2 nor in the judgment. Marshall C.J., dissents.